Citation Nr: 0700842	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  06-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
disabilities of the left knee and low back.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.   In September 2006, he testified via 
videoconference before the undersigned Acting Veterans Law 
Judge.  


FINDINGS OF FACT

1.  Competent evidence of the onset of a current low back 
disability during military service or within a year 
thereafter has not been presented.  

2.  Competent evidence of the onset of a current left knee 
disability during military service or within a year 
thereafter has not been presented.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.3159, 3.303, 3.304, 3.307, 3.309 
(2006).

2.  A left knee disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.3159, 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in December 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The December 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant has also been afforded multiple VA 
examinations.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

I. Service connection - Low back

The veteran seeks service connection for a disability of the 
low back.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

At the time he was examined for service entrance in August 
1961, the veteran was without abnormality of the abdomen or 
spine.  He also denied any history of bone or joint 
deformity.  His service medical records are negative for any 
diagnosis of or treatment for a low back disability, and on 
service separation examination in August 1965, his spine was 
within normal limits.  

Following service, the veteran has testified that he sought 
and received private medical treatment for his low back; 
however, records for such treatment are no longer available.  
He first sought VA treatment in the early 1980's for low back 
complaints.  A September 1983 X-ray of the lumbosacral spine 
confirmed spondylolisthesis, compatible with a degenerated 
disc, and considerable degenerative disc disease.  Since that 
time, he has reported recurrent low back pain.  

Upon receipt of his claim, the veteran was afforded VA 
orthopedic examination in March 2003.  At that time, he 
reported onset of his low back pain five years prior.  The 
examiner found no evidence of a back injury during military 
service.  X-rays of the veteran's lumbosacral spine confirmed 
a Grade 2 spondylolisthesis, with osteophyte formation.  

Another VA orthopedic examination was afforded the veteran in 
June 2005.  The veteran was personally interviewed by the 
examiner, and claims file, to include service medical 
records, was reviewed.  After examining the veteran, the 
examiner diagnosed spondylolisthesis, L5-S1, with 
spondylosis, accompanied by chronic low back pain and 
limitation of motion.  Based on these findings and his review 
of the evidence, the examiner determined the veteran's 
current low back disability was "less likely than not 
related to military service", as there was no evidence of 
such an injury in the service medical records.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a low back disability.  While 
conclusive competent evidence of a current low back 
disability has been presented, the veteran has not 
established that such a disability is due to a disease or 
injury incurred during military service, or manifested to a 
compensable degree within a year thereafter.  The veteran's 
service medical records are negative for a diagnosis of or 
treatment for a low back disability, and the first evidence 
in the medical record of a low back disability dates to 
approximately 1983, almost 20 years after his service 
separation.  When his claim was presented to a VA examiner in 
June 2005, the examiner found it was "less likely than not" 
the veteran's current low back disability was related to 
military service.  In the absence of competent evidence to 
the contrary, the Board finds no indication the veteran's 
current low back disability was incurred during military 
service or within a year thereafter; hence, service 
connection for a low back disability must be denied.  

The veteran has himself stated that a current disability of 
the low back had its onset during military service.  However, 
as a layperson, he is not capable of making medical 
conclusions, thus, his statements regarding his current 
disability are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a low back 
disability, as evidence of the onset of a current disorder 
during military service or within a year thereafter has not 
been submitted.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Service connection - Left knee disability

The veteran seeks service connection for a left knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

At the time he was examined for service entrance in August 
1961, the veteran was without abnormality of the lower 
extremities.  He also denied any history of a "trick" or 
locked knee.  His service medical records are negative for 
any diagnosis of or treatment for a left knee disability, 
although he did receive treatment for right knee pain.  On 
service separation examination in August 1965, his lower 
extremities were again within normal limits.  

At his hearings, the veteran has stated he received private 
medical treatment for left knee pain shortly after service 
separation; however, he has attempted to obtain medical 
records of such treatment, without success.  More recently, 
the veteran has received treatment, beginning in the mid 
1990's, for left knee pain.  Subsequent VA x-ray examinations 
have confirmed degenerative changes, and in July 2004, a 
medial meniscus tear was confirmed by private MRI.  

Upon receipt of his claim, the veteran was afforded VA 
orthopedic examination in March 2003.  He stated his left 
knee was injured during service secondary to excessive 
marching and related activities.  However, the examiner could 
find no evidence of an in-service left knee injury in the 
service medical records.  The veteran's current symptoms 
included pain on motion.  He wore a knee brace for stability.  
X-rays of the left knee revealed early osteoarthritic 
changes.  

Another VA orthopedic examination was afforded the veteran in 
June 2005.  The veteran was personally interviewed by the 
examiner, and claims file, to include service medical 
records, was reviewed.  After examining the veteran, the 
examiner diagnosed degenerative joint disease, chondromalacia 
patella, and a medial meniscus tear, with chronic pain.  
Based on these findings and his review of the evidence, the 
examiner determined the veteran's current left knee 
disability was "less likely than not related to military 
service", as there was no evidence of such an injury in the 
service medical records.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a left knee disability.  While 
conclusive competent evidence of a current left knee 
disability has been presented, the veteran has not 
established that such a disability is due to a disease or 
injury incurred during military service, or manifested to a 
compensable degree within a year thereafter.  The veteran's 
service medical records are negative for a diagnosis of or 
treatment for a left knee disability, and the first evidence 
in the medical record of a left knee disability dates to the 
mid 1990's, approximately 30 years after his service 
separation.  When his claim was presented to a VA examiner in 
June 2005, the examiner found it was "less likely than not" 
the veteran's current left knee disability was related to 
military service.  In the absence of competent evidence to 
the contrary, the Board finds no indication the veteran's 
current left knee disability was incurred during military 
service or within a year thereafter; hence, service 
connection for a low back disability must be denied.  

The veteran has himself stated that a current disability of 
the left knee had its onset during military service.  
However, as a layperson, he is not capable of making medical 
conclusions, thus, his statements regarding his current 
disability are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a left knee 
disability, as evidence of the onset of a current disorder 
during military service or within a year thereafter has not 
been submitted.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a left knee disability 
is denied.  




____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


